— In a proceeding, inter alia, to obtain leave to sell real property pursuant to section 511 of the Not-For-Profit Corporation Law, the appeal is from an order of the Supreme Court, Queens County, dated July 9, 1979, which, inter alia, granted the petition. Order reversed, without costs or disbursements, and proceeding remitted to Special Term for a prompt hearing and determination as to whether the proposed sale price of the synagogue is adequate. Although on this record appellants’ other allegations are meritless, a factual issue has been created by the conflicting appraisals as to the current market value of the synagogue property. Since neither appraisal deals properly with the valuation question and both are in conflict as to the actual worth of the property, an evidentiary hearing is required to resolve the issue. In view of the circumstances, the hearing should be held promptly. Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.